Per Curiam.

The Rule referred to by the defendant’s counfel, that “ Where there íhall be a “ demurrer to a declaration, or to any other plead- “ ing, not being a plea in abatement, the party “ againft whom the demurrer íhall be taken, may “ at any time before the default for not joining in “ demurrer íhall be entered, amend the pleading de~ “ murred to,” will never extend to permit the party to add new pleas: thofe pleas muft therefore be ftruck out.
*89As to the firft motion, the plaintiff, after demurrer, comes too late to drive the defendant to an eleclidn.
Let the plaintiff take only the effedfc of his motion in refpe£t to the two laft pleas.